Title: To George Washington from Daniel Parker, 20 April 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir
                            New York April 20th 1783
                        
                        I had the honor to receive your Excellencys favor of the11th Inst. by Capt. Hapleton
                        By Mr Dyckman I sent a Morocco Case with Razors, & by Mr Gardiner I send the Oyl Cloth great Coat
                            & 1 dozn best Razors I have sent this number that your Excellency may have a Choice. such of them as do not Suit
                            may be returned.
                        In a Trunk now on board a Sloop that will Sail for Newburgh with the first fair Wind are 3 of the best Hatts
                            that I could procure in this City. one of which I hope will be Suitable 
                        The only pair of good Spectacles that I find in this place are sent for Mrs Washington. If they should not prove to be such as are wanted the person from whom I have them will receive them again.  I also send your Excelly the last London Papers & Magazines, with the Late Publications of Sir Henry Clinton and Earl Cornwallis &c. which with the Pocket Spy Glass. I beg your Excellency to accept.  I have requested Mr Flint to Deliver the Oysters Cheese, Porter Raisins and Olives Immediately on their arrival.  I have had the honor of several Interviews with Sir Guy Carleton since I have been in this City, in all which
                            he has Expressed the most Friendly and Conciliating Intentions, He informd me that he had wrote Mr Robt Livingston
                            Secretary for Foreign Affairs & requested that some Suitable person might be Appointed by Congress to reside in
                            this City, and be a Witness to the most exact Fullfillment of the Treaty of Peace on his part. particularly as it relates
                            to Negroes & other Property.
                        As the first Embarkation of the Refugees is now taking place, & must Sail within Three Days he has
                            requested me, with Majr Hopkins Deputy Commissary General of Prisoners for the Northern Department,
                            who is now in this City, to attend at the Inspection which he has Order’d to be made, into all the Property that those
                            People may take with them, and in Cases where it may Appear in the least Doubtfull, such property will be
                            Detained. I have in Consequence of his earnest request, Consented to be a Witness, to the Inquiries
                            that he may see fitt to Order, but have not, in the least Degree Consented to Act, neither shall I in any Instance whatever. I
                            have felt myself Embarrass’d in Determining the Propriety of being even Present at
                            this Enquiry, but thinking it might be the means of preventing the loss of Property to some persons,
                            who are not here to Claim it; & that it would be pleasing to Sir Guy Carleton—whose wishes, in Transacting This
                            Business, I am Confident, are perfectly Consonant to your Excellencys. I have been Induced to Consent—and I Flatter myself
                            that it will not meet your Excellencys Disapprobation. I have the honor to be with the most perfect Attachment &
                            Respect Your Excellencys Obedt Servant
                        
                            Dan. Parker
                        
                    